Title: To Thomas Jefferson from A. de Letamendi, 17 January 1825
From: Letamendi, A. de
To: Jefferson, Thomas


 Sir
St Augustine
Jan. 17th 1825.
Understanding that the University lately organized under your auspices, includes a professorship of foreign languages, I am induced to apply as a candidate for that situation; and being a stranger to you, beg leave briefly to state that I arrived in the United States on the 11th of May 1823.. with the appointment from the late Constitutional Government of Spain of Consul for the port of St Augustine in East-Florida. the disastrous occurrences which have taken place in my unfortunate Country and the proscriptions of all who continue to adhere to the cause of her freedom, compel me to resort to the resources of my education for the means of support: speaking the Spanish, Italian & French languages with fluency & being competently acquainted with the philosophy and Grammar of their tongues, I feel myself capable of undertaking to teach them, should they form a part of the system of Education adopted in the University.Persuaded of your sympathy towards the friends of freedom in every part of the world, and for those who are sufferers in her cause, I indulge the hope that should there exist any vacancy of the kind attended to, I may be honoured with your favourable consideration.I beg to be honoured with an answer as soon as it can be conveniently transmitted.With Sentiments of great respect and consideration I remain your Obt Humbl ServtA. de Letamendi